Citation Nr: 1510483	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-37 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Nancy Y. Morgan, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to November 1969 and from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Board remanded the current issue so that the Veteran could be afforded a requested Board hearing.  In August 2014, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, regardless of the determination reached by the RO in January 2010 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and   is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  An October 1998 Board decision that denied service connection for PTSD was not appealed, nor was reconsideration requested; that decision is final. 

2.  Some of the evidence received since the October 1998 decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim seeking entitlement to service connection for PTSD was previously denied in an October 1998 Board decision.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the October 1998 Board decision included the Veteran's service treatment records, his hearing testimony, his lay statements and those of others, private and VA treatment records, and a VA examination report.  The Board denied the claim based on lack of a current PTSD diagnosis, a verifiable in-service stressor, and medical evidence linking the Veteran's described symptoms to service.

Evidence added to the record since the October 1998 Board decision includes additional VA and private treatment records, additional lay statements, VA examination reports, Social Security Administration (SSA) disability records, and several private medical opinions.  This evidence is new as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to unestablished facts necessary to substantiate the claim-a current diagnosis of PTSD and a causal link between that diagnosis and the Veteran's service.  Accordingly, new and material evidence has been received and the claim for service connection  for PTSD is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only the appeal is granted.



REMAND

Although the Board has reopened the claim for service connection for PTSD,      that does not end the inquiry.  Rather, consideration of the claim on the merits        is required.  The Board finds that additional development is necessary prior to adjudication of the claim.

The Veteran was last afforded a VA PTSD examination in October 2012, at which time the examiner diagnosed the Veteran with psychotic disorder, not otherwise specified, and pedophilia, but declined to diagnose him with PTSD.  She noted that the Veteran's problems with thought process and inappropriate sexual thoughts and urges became apparent in the early 1980s, after service.  She opined that the current diagnoses were less likely than not incurred in, caused by, or the result of service, and noted that a major traumatic event-loss of four fingers in a work accident-occurred after service.  Regarding the past diagnoses of PTSD in the record, the examiner explained that there was no evidence that those diagnoses were based     on comprehensive exploration of the full PTSD criteria enumerated in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  She stated that the differences between a patient-treatment provider relationship and a diagnostician-Veteran/claimant relationship likely accounted for the differences in process and diagnostic conclusions evident in the record. 

In September 2014, the Veteran submitted an opinion from a private certified clinical social worker/psychotherapist who opined that the Veteran had, among other psychiatric disorders, PTSD that met the DSM-V criteria for that condition.  She opined that it was at least as likely as not that the Veteran's PTSD and his history of depression were related to service.  

The Board notes that VA has conceded the Veteran's exposure to mortar attacks while serving in the Republic of Vietnam.  However, the Board also notes that the reports the Veteran has made in connection with this and prior service-connection claims regarding the current mental health symptoms he attributes to service, as well as his representations regarding his general psychiatric symptoms and history, are somewhat inconsistent with reports he has made to care providers during the course of his extensive post-service treatment for various mental health diagnoses.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

In view of the foregoing, the Board finds that an additional VA examination is warranted.

In addition, the Veteran indicated during his August 2014 Board hearing that he   was receiving ongoing psychiatric treatment from a private medical facility.  On remand, any outstanding treatment records from that facility should be obtained, if the Veteran provides the appropriate authorization.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form with the name and address of the private medical facility that has treated him for mental health conditions since 2006, and any other mental health treatment providers who have recently treated him.  After securing the necessary release, request any records that are not duplicates of those already contained in the claims file.    If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Then, schedule the Veteran for a VA PTSD examination by a VA psychiatrist or psychologist to determine whether he suffers from PTSD and if so, whether that condition is related to service. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and psychological testing should be conducted unless contraindicated.     Any other tests deemed necessary should also be accomplished.

Following examination of the Veteran and review of the claims file, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should identify the stressor(s) upon which the diagnosis is based.  For any other psychiatric disability diagnosed (other than a personality disorder) the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder arose during service or is otherwise related to an in-service incident, including the verified stressor of exposure to mortar attacks in Vietnam.  

The examiner should provide a complete rationale for the opinion provided, and should specifically address the September 2014 opinion and diagnosis provided by the private certified social worker/psychotherapist.  

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought   on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


